C. A. 9th Cir. [Certiorari granted, ante, p. 932.] Motions for leave to file briefs as amici curiae by the following were granted: Daniel, Mann, Johnson & Mendenhall; Chas. T. Main International, Inc.; American Bell International, Inc.; Jerry Plotkin; Sperry Corp. et al.; Reading & Bates Corp. et al.; Morgan Guaranty Trust Co. of New York et al.; Bank Melli Iran et al.; Sylvania Technical Systems, Inc.; Marschalk Co., Inc.; Electronic Data Systems Corporation Iran; and FLAG, Inc. Motion of Bank Melli Iran et al. for leave to intervene denied. Motions of inter-venor/respondents Islamic Republic of Iran and Bank Mar-kazi Iran for divided argument and for additional time for oral argument granted, and a total of two hours allotted for oral argument to be divided as follows: one hour for the petitioner, 40 minutes for the Solicitor General, 10 minutes for the Islamic Republic of Iran, and 10 minutes for Bank Mar-kazi Iran. Motions of Reading & Bates Corp. et al. and Electronic Data Systems Corporation Iran for leave to participate in oral argument as amici curiae denied. Motion of Marschalk Co., Inc., for leave to participate in oral argument as amicus curiae and for additional time for argument denied.